DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8 and 16-20 in the reply filed on 5/13/2022 is acknowledged.  The restriction between Group I (claims 1-8 and 16-20) and Group III (claims 15-20) is withdrawn due to amendments. 
Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-14, directed to the process (Group II) of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/14/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Objections
The use of the term “Kevlar” in claim 8 and 9, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 8 and 9, as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Schwartz (US 2017/0274595) meets the claimed a printed sheet fiber entanglement apparatus (the sheets are finally stacked to make the 3D part, [0076]) for entangling stacked printed fibrous sheets (such as the example carbon fiber sheets (202a, 202b) shown in FIG. 2) from an additive manufacturing system, comprising:
 a bed plate configured to support a stack of printed fibrous sheets, (guide plate 132, includes apertures, see Fig. 11)  each printed fibrous sheet patterned for a slice of a desired 3D object and including a registration aperture,(in preferred embodiments, printer-punched holes are used for such registration [0050]) at least one of the printed sheets having fibers therein; (such as the example carbon fiber sheets (202a, 202b) shown in FIG. 2)a registration pin aligned with the bed plate and extending through the registration aperture to maintain the printed fibrous sheets of the stack in alignment on the bed plate; (The holes are used later in the process to align the substrate sheets by loading them onto registration or alignment pins. Those pins can be part of a stacker subsystem, see [0061]) a guide plate aligned with the bed plate and having an array of apertures extending vertically there through, (plate 300 on which felted material 304 is mounted, Fig. 10) the guide plate configured to reciprocate towards the bed plate to a first position against the stack of printed fibrous sheets, and away from the bed plate to a second position that allows placement of an additional printed fibrous sheet onto the stack;
a needle board adjacent the guide plate opposite the bed plate; (needle gripper 120 is used for transferring substrate sheets 202 from the printer 104 ) 
Schwartz does not teach an array of felting needles held by the needle board and extending towards the bed plate with the array of felting needles in alignment with the guide plate array of apertures, the felting needles being disposed for reciprocation through a plurality of the printed fibrous sheets adjacent the guide plate via insertion through the array of apertures when the guide plate is in the first position, and further for insertion through the plurality of the printed fibrous sheets adjacent the guide plate, the felting needles having a barb on a peripheral surface thereof configured to intertwine fibers from one of the plurality of printed fibrous sheets of the stack through printed  marking material on the printed fibrous sheets and with fibers of a neighboring printed fibrous sheet of the stack.


Bostani (US 5,987,929) teaches an array of needles 131 and 141, Fig. 2, but does not teach the claimed an array of felting needles held by the needle board and extending towards the bed plate with the array of felting needles in alignment with the guide plate array of apertures, the felting needles being disposed for reciprocation through a plurality of the printed fibrous sheets adjacent the guide plate via insertion through the array of apertures when the guide plate is in the first position.

Yeoh (US 2019/0299519) teaches an array of small elastic “pincers”. Reference numeral 2201. Fig. 22A. but does not teach an array of felting needles… for insertion through the plurality of the printed fibrous sheets adjacent the guide plate, the felting needles having a barb on a peripheral surface thereof configured to intertwine fibers from one of the plurality of printed fibrous sheets of the stack through printed  marking material on the printed fibrous sheets and with fibers of a neighboring printed fibrous sheet of the stack.

Regarding claim 9, the claim is allowed for similar reasons to claim 1 above. Schwartz teaches a method of stacking fiber sheets to make the 3D part, [0076]. But does not teach the claimed the reciprocating including inserting the felting needles through the array of apertures when the guide plate is in the first position and further inserting the felting needles through a plurality of the printed fibrous sheets adjacent the guide plate, the reciprocating further including withdrawing the felting needles out of the stack of printed fibrous sheets, the felting needles having a barb configured to intertwine fibers from one of the plurality of printed fibrous sheets of the stack through printed marking material on the printed fibrous sheets and with fibers of a neighboring printed fibrous sheet of the stack during the reciprocating.
Bostani (US 5,987,929) teaches an array of needles 131 and 141, Fig. 2, but does not teach the claimed inserting the felting needles through the array of apertures when the guide plate is in the first position and further inserting the felting needles through a plurality of the printed fibrous sheets adjacent the guide plate, the reciprocating further including withdrawing the felting needles out of the stack of printed fibrous sheets.
Yeoh (US 2019/0299519) teaches an array of small elastic “pincers”. Reference numeral 2201. Fig. 22A. but does not teach the felting needles having a barb configured to intertwine fibers from one of the plurality of printed fibrous sheets of the stack through printed marking material on the printed fibrous sheets and with fibers of a neighboring printed fibrous sheet of the stack during the reciprocating.

Claims 2-8 and 10-20 are allowed due to each claim’s dependence on a allowed claim above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744